Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-751
                       Lower Tribunal No. 09-12210
                          ________________


                            Noelia E. Valdes,
                                  Appellant,

                                     vs.

                    Central Mortgage Company,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, John W.
Thornton, Jr., and Oscar Rodriguez-Fonts, Judges.

      Law Offices of Richard G. Chosid, and Richard G. Chosid (Lighthouse
Point), for appellant.

      Brock & Scott, PLLC, and Shaib Y. Rios (Fort Lauderdale), for
appellee.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.